2022 IL App (1st) 200083

                                                No. 1-20-0083

                                             Filed April 14, 2022

                                                                                          Fourth Division


                                                   IN THE
                                    APPELLATE COURT OF ILLINOIS
                                              FIRST DISTRICT



     JOVAN BATTLE,                                         )        Appeal from the Circuit Court
                                                           )        of Cook County.
            Plaintiff-Appellant,                           )
                                                           )
            v.                                             )        No. 19 L 12671
                                                           )
     THE CHICAGO POLICE DEPARTMENT,                        )        Honorable
                                                           )        James P. Flannery, Jr.,
            Defendant-Appellee.                            )        Judge, Presiding.


            JUSTICE MARTIN delivered the judgment of the court, with opinion
            Justices Lampkin and Rochford concurred in the judgment and opinion.

                                                  OPINION

¶1          Plaintiff Jovan Battle filed a civil complaint against defendant, the Chicago Police

     Department (CPD), and numerous other defendants in 2019. In conjunction with his civil

     complaint, plaintiff filed an application for waiver of court fees, pursuant to Illinois Supreme Court

     Rule 298 (eff. July 1, 2019) and section 5-105 of the Code of Civil Procedure (Code) (735 ILCS

     5/5-105 (West 2018)). The circuit court denied plaintiff’s application on the basis that his

     complaint failed to state a claim upon which relief could be granted and ordered plaintiff to pay

     all court fees by January 3, 2020. When plaintiff was unable to pay the court fees, the court
     No. 1-20-0083

     administratively dismissed his complaint. Plaintiff appeals, arguing that the trial court improperly

     denied his application for waiver of court fees. 1

¶2                                              I. BACKGROUND

¶3           On November 18, 2019, plaintiff Jovan Battle filed a civil complaint against CPD and

     various other defendants 2 in the Circuit Court of Cook County. The clerk’s office assigned

     plaintiff’s complaint a case number. In his somewhat convoluted complaint, plaintiff alleged that

     he was falsely arrested, unlawfully restrained, and maliciously prosecuted in connection with

     events occurring on March 23, 2019. Plaintiff sought $5 million in damages from the named

     defendants.

¶4           Plaintiff enclosed with his complaint both a completed “Application for Waiver of Court

     Fees” and an “Application and Affidavit to Sue or Defend as an Indigent Person,” pursuant to

     Illinois Supreme Court Rule 298 (eff. July 1, 2019) and section 5-105 of the Code (735 ILCS 5/5-

     105 (West 2018)). As the application for waiver of court fees is the required form pursuant to Rule

     298, this is the application we will examine. In his application, plaintiff alleged that he was an

     indigent person unable to pay the costs, fees, and various expenses of his civil action. He contended

     that, due to his imprisonment at the Cook County Department of Corrections (CCDOC), he was

     unemployed. Plaintiff averred that he otherwise had no income or support and denied owning any

     bank accounts, real estate, vehicles, or other items of value. He stated he received a one-time

     payment of $150 from a friend while he was in custody. Attached to his application were

     statements demonstrating the balance of plaintiff’s CCDOC resident funds from May 1, 2019 to



             1
               In adherence with the requirements of Illinois Supreme Court Rule 352(a) (eff. July 1, 2018), this
     appeal has been resolved without oral argument upon the entry of a separate written order.
             2
               Pleadings included in the record before this court indicate that plaintiff listed, inter alia, the City
     of Chicago, Cook County State’s Attorney Kimberly Foxx, numerous Assistant State’s Attorneys, and more
     than one dozen police officers as defendants.
                                                           -2-
     No. 1-20-0083

     May 28, 2019. As of August 29, 2019, plaintiff averred that he had two cents available on his

     account. Also included with plaintiff’s application was a certificate issued by the CCDOC account

     supervisor, stating that plaintiff had two cents in his trust account.

¶5           On December 20, 2019, the circuit court issued an order denying plaintiff’s application for

     waiver of court fees, stating that plaintiff did not qualify for a fee waiver because “applicant fails

     to state a claim on which relief may be granted.” The circuit court therefore ordered plaintiff to

     pay all fees, costs, and charges associated with the filing of his complaint by January 3, 2020.

¶6           Subsequently, on January 3, 2020, the circuit court entered an order administratively

     dismissing plaintiff’s case due to his failure to appear and pay all necessary court fees. Plaintiff

     timely appealed on January 10, 2020. On October 21, 2020, the circuit court granted plaintiff’s

     application for waiver of court fees regarding his appeal before this court. The circuit court found

     that plaintiff qualified for a full waiver of all filing fees and the cost of obtaining the record on

     appeal. Specifically, the court found that plaintiff’s personal income was 125% or less of the

     current poverty level as established by the United States Department of Health and Human

     Services. Therefore, Battle was unable to pay fees, costs, or charges.

¶7                                                   II. ANALYSIS

¶8           As a preliminary matter, we note that the defendant-appellee did not file a brief with this

     court. Further, we note that the appellant’s brief is obscure and fails to include even a single citation

     to authority or the record, in violation of Illinois Supreme Court Rule 341 (eff. May 25, 2018).

     Additionally, the brief fails to contain a proper summary statement, introductory paragraph, or

     statement of the issue presented for review, as required by Illinois Supreme Court Rule 341(h)

     (eff. May 25, 2018). The brief does not contain the order appealed from nor does it contain an




                                                       -3-
       No. 1-20-0083

       index to the record as required by Illinois Supreme Court Rule 342 (eff. Oct. 1, 2019). These

       violations are neither trivial nor inconsequential.

¶9            The Illinois Supreme Court’s rules governing appellate briefs are mandatory. Slater v.

       Illinois Labor Relations Board, Local Panel, 2019 IL App (1st) 181007, ¶ 11. “A party’s failure

       to comply with the rules runs the risk that this court will strike the offending portions of a

       noncompliant brief, or in rare cases, dismiss an appeal for serious rule violations.” Metzger v.

       Brotman, 2021 IL App (1st) 201218, ¶ 24. However, striking an appellate brief, in whole or in

       part, is a harsh sanction that “is ordinarily reserved for the most egregious failures to comply with

       the rules and those that hinder our review.” In re Marriage of Reicher, 2021 IL App (2d) 200454,

       ¶ 30 (citing Hall v. Naper Gold Hospitality LLC, 2012 IL App (2d) 111151, ¶ 15). Furthermore,

       “the rules are an admonishment to the parties and not a limitation upon the jurisdiction of this

       court.” Perona v. Volkswagen of America, Inc., 2014 IL App (1st) 130748, ¶ 21.

¶ 10          While this court certainly has the option of dismissing plaintiff’s appeal for failure to

       comply with the supreme court rules, in the interest of ensuring equal access to justice, we will not

       exercise this option. Despite deficiencies in an appellant’s brief, “where ‘the record is short and

       the issues are simple,’ the appellate court may choose to ‘address the issues anyway.’ ” Vance v.

       Joyner, 2019 IL App (4th) 190136, ¶ 80 (quoting People v. Johnson, 192 Ill. 2d 202, 206 (2000)).

       In the instant case, we find the common law record, along with the plaintiff’s meager brief,

       sufficient to resolve the merits of this appeal without aid of the defendant’s brief. See Gwozdz v.

       Board of Education of Park Ridge-Niles School District No. 64, 2021 IL App (1st) 200518 ¶ 28

       (citing In re Estate of Jackson, 354 Ill. App. 3d 616, 620 (2004)). “[W]hile the insufficiency of the

       plaintiff’s brief in this case hinders review, meaningful review is not precluded.” Twardowski v.

       Holiday Hospitality Franchising, Inc., 321 Ill. App. 3d 509, 511 (2001). Thus, notwithstanding


                                                       -4-
       No. 1-20-0083

       the violation of the rules or the absence of an appellee brief, we will address the merits of the

       appeal, where “we do not find the flaws identified to be so serious as to interfere with our ability

       to understand and adjudicate this case.” State Farm Mutual Automobile Insurance Co. v. Burke,

       2016 IL App (2d) 150462, ¶ 22; see MIFAB, Inc. v. Illinois Human Rights Comm’n, 2020 IL App

       (1st) 181098, ¶ 33 (noting that the decision of whether to dismiss an appeal based on Rule 341

       violations is within the discretion of the reviewing court).

¶ 11          We turn now to the merits. Plaintiff here appeals the circuit court’s denial of his application

       for waiver of court fees. Although the bulk of the argument in plaintiff’s brief simply explains in

       detail why he is indigent and cannot afford to pay filing fees, plaintiff’s notice of appeal—along

       with the record—allows us to glean his claim of error. In his January 10, 2020 notice of appeal,

       plaintiff contended that

              “[t]he fact that I am indigent, I should of [sic] been able to proceed as well without fees for

              case # 2019L012671. I am unable to pay the filing fee of 388.00 to the courts and I have

              provided proof as well. Wherefore, I ask that the prayer be heard as well and that the

              Honorable Court of Appeals does grant my motion to appeal the fees and waive the fees.”

       Further, plaintiff’s docketing statement reflects that he is appealing from the December 20, 2019

       order denying his application to sue as an indigent person.

¶ 12          Indigent litigants in Illinois are permitted to apply for a waiver of court fees, costs, and

       charges pursuant to the provisions in section 5-105 of the Code (735 ILCS 5/5-105 (West 2020))

       and Illinois Supreme Court Rule 298 (eff. July 1, 2019). To qualify for such a waiver, the litigant

       must submit a written application that includes “information regarding the applicant’s household

       composition, receipt of need-based public benefits, income, expenses, and nonexempt assets.” Ill.

       S. Ct. R. 298(a)(1) (eff. July 1, 2019). The contents of the application must be satisfactorily


                                                       -5-
       No. 1-20-0083

       adequate so the court can determine if the litigant qualifies for a fee waiver, pursuant to section 5-

       105 of the Code (735 ILCS 5/5-105 (West 2020)). Ill. S. Ct. R. 298(a)(1) (eff. July 1, 2019). Upon

       receipt of a litigant’s completed application, the court may either set a hearing requiring the

       applicant to produce specific documents or it may rule on the application itself. Ill. S. Ct. R. 298(b)

       (eff. July 1, 2019).

¶ 13           Upon a finding that the litigant “is an indigent person, the court shall grant the applicant a

       full fees, costs, and charges waiver.” 735 ILCS 5/5-105(b)(1) (West 2020); Ill. S. Ct. R. 298(b)

       (eff. July 1, 2019). However, if the court determines that the application should be denied, the

       court must enter an order that states its specific reasons for denial. 735 ILCS 5/5-105(d) (West

       2018); see Walsh v. Will County Adult Detention Facility, 2015 IL App (3d) 140246, ¶ 12 (holding

       that section 5-105(d)’s requirement that the court provide, with specificity, its reasons for denying

       an application for leave to sue as an indigent person is mandatory rather than directory).

¶ 14           Prior to August 19, 1999, section 5-105 of the Code provided that a court may, in its

       discretion, allow a plaintiff to commence and prosecute an action, or defend an action, as a poor

       person, without fees or charges. 735 ILCS 5/5-105 (West 1998). Based on this language, “[i]t was

       appropriate for courts to apply the abuse of discretion standard to applications to sue or defend as

       a poor person.” Sims v. Atkins, 2021 IL App (3d) 190456, ¶ 14. However, when the legislature

       amended section 5-105 in 1999, they removed the discretionary standard. See Pub. Act 91-621,

       § 5 (eff. Aug. 19, 1999); 735 ILCS 5/5-105(b)(1) (West 2020) (“If the court finds that the applicant

       is an indigent person, the court shall grant the applicant a full fees, costs, and charges waiver ***.”

       (Emphasis added.)). The Atkins court analyzed, in detail, the effect this amendment had, noting

       that, with the replacement of “the phrase ‘may, in its discretion,’ with the word ‘shall’ in section

       5-105 of the Code, the legislature removed the trial court’s broad discretion to grant or deny an


                                                        -6-
       No. 1-20-0083

       application to sue or defend as a poor person.” 2021 IL App (3d) 190456, ¶ 16 (citing People v.

       Richardson, 104 Ill. 2d 8, 16 (1984)). As the “word ‘shall’ generally imposes a mandatory

       obligation on trial courts,” it is clear that “a trial court no longer has discretion to deny an

       application to sue or defend as a poor person but is required to grant the application if the court

       determines the applicant is indigent.” Id. (citing People v. Garstecki, 234 Ill. 2d 430, 443 (2009)).

¶ 15           Since the circuit court must consider the precise criteria delineated in section 5-105(a)(2)

       of the Code in its determination of an applicant’s indigency, it is the reviewing court’s job to

       determine if the circuit court’s judgment that plaintiff did not qualify for a fee waiver was against

       the manifest weight of the evidence. See id. ¶ 17 (“A trial court’s determination of whether

       statutory criteria have been satisfied will be reversed only if it is against the manifest weight of the

       evidence.”). A finding is against the manifest weight of the evidence only if the opposite

       conclusion is clearly evident or if the finding itself is unreasonable, arbitrary, or not based on the

       evidence presented. People v. Sanchez, 2021 IL App (3d) 170410, ¶ 25 (citing People v. Deleon,

       227 Ill. 2d 322, 332 (2008)); In re Marriage of Yabush, 2021 IL App (1st) 201136, ¶ 28.

¶ 16           In the present case, the circuit court denied plaintiff’s application for waiver of court fees—

       not because the court utilized the applicable statutory criteria (735 ILCS 5/5-105(a)(2) (West

       2018)) and found plaintiff did not qualify but rather because it determined that the “applicant

       fail[ed] to state a claim on which relief may be granted.” Plaintiff plainly fit the criteria of an

       “indigent person” pursuant to section 5-105(a)(2)(ii) because he was incarcerated with no earned

       income, his total personal income was 125% or less of the current poverty level as established by

       the U.S. Department of Health and Human Services, and he had no assets such that he could pay

       the fees, costs, or charges. Id. §5-105(a)(2)(ii); Atkins, 2021 IL App (3d) 190456, ¶ 23. The circuit

       court erred when it denied plaintiff’s application based upon the substance of his attached


                                                        -7-
       No. 1-20-0083

       complaint. While the circuit court appropriately entered an order stating its specific reason for

       denial, the court’s stated reason is not an appropriate criterion under which to deny an application

       to waive court fees pursuant to section 5-105 of the Code. See 735 ILCS 5/5-105(a)(2) (West

       2018). If sufficiency of a complaint is used as the basis for denying the approval of a fee waiver,

       an indigent litigant would be held to a different, higher standard, thus defeating the purpose behind

       fee waivers. See In re Marriage of Main, 2020 IL App (2d) 200131, ¶ 39 (holding that “the purpose

       of these sources of law is to ensure that indigent litigants are able to proceed on the same footing

       as those with greater financial resources in asserting, defending, and enforcing their rights”).

¶ 17           Furthermore—despite a lack of change in plaintiff’s circumstances—the circuit court

       granted plaintiff’s second application for waiver of court fees, as it pertained to the present appeal.

       The court explicitly found that plaintiff’s personal income was 125% or less of the current poverty

       level as established by the United States Department of Health and Human Services, such that he

       was unable to pay fees, costs, or charges associated with his appeal. This is a clear indicator that

       the circuit court agreed that plaintiff met the criteria for approval of an application for waiver of

       court fees. Accordingly, the trial court was required to grant plaintiff’s initial application. See 735

       ILCS 5/5-105(b) (West 2018); Atkins, 2021 IL App (3d) 190456, ¶ 23.

¶ 18           Therefore, as the trial court failed to grant the application and subsequently dismissed

       plaintiff’s action based on his inability to pay fees and costs, we reverse the order denying the

       application for waiver of court fees, vacate the order dismissing plaintiff’s complaint, and remand.

       On remand, we direct the circuit court to grant plaintiff’s application for waiver of court fees and

       conduct further proceedings consistent with this decision. Nothing in this order shall be construed

       to limit the circuit court’s authority to substantively dismiss plaintiff’s complaint at a later stage.




                                                        -8-
       No. 1-20-0083

¶ 19                                         III. CONCLUSION

¶ 20          For the foregoing reasons, we reverse the order denying the application for waiver of court

       fees, vacate the order dismissing plaintiff’s complaint, and remand the cause, with directions.

¶ 21          Reversed in part, vacated in part, and remanded with directions.




                                                      -9-
No. 1-20-0083


                                   No. 1-20-0083


Cite as:                 Battle v. Chicago Police Department, 2022 IL App (1st) 200083


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 19-L-12671;
                         the Hon. James P. Flannery Jr., Judge, presiding.


Attorneys                Jovan Battle, of Chicago, appellant pro se.
for
Appellant:


Attorneys                No brief filed for appellee.
for
Appellee:




                                        - 10 -